                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


    DARLENE JOY DANTINE,                                            MEMORANDUM DECISION AND
                                                                   ORDER OVERRULING PLAINTIFF’S
               Plaintiff,                                            OBJECTION AND ADOPTING
    v.                                                             REPORT AND RECOMMENDATION

    STEVEN GREGORY SHORES, SALT                                                 2:18-cv-346
    LAKE CITY CORPORATION, SALT
    LAKE COUNTY, and STATE OF UTAH,                                 Chief District Judge Robert J. Shelby
                                                                     Magistrate Judge Paul M. Warner
               Defendants.


              Plaintiff’s Complaint and Objection are undeveloped and hard to decipher. 1 Based on the

allegations contained in those documents, this case seems to stem from a Utah state court’s entry

of a civil stalking injunction, as well as a separate civil action in Utah state court. The case was

referred to Magistrate Judge Paul M. Warner under 28 U.S.C. § 636(b)(1)(B). 2 On February 28,

2019, Judge Warner issued a Report and Recommendation, in which he recommended dismissal

of Plaintiff’s Complaint without leave to amend. 3 Judge Warner concluded Plaintiff’s claims are

barred by the Rooker-Feldman doctrine. 4 On March 15, 2019, Plaintiff timely objected to the

Report and Recommendation. 5

              Under Rule 72(b)(3), “[t]he district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to. The district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to


1
    Dkts. 3, 35.
2
    Dkt. 8.
3
    Dkt. 34.
4
    Id. at 4–5.
5
    Dkt. 35. See Fed. R. Civ. P. 72(b)(2); Fed. R. Civ. P. 6(d).
the magistrate judge with instructions.” 6 Here, Plaintiff fails to object to or discuss the Rooker-

Feldman doctrine upon which Judge Warner based his recommendation. 7 Instead, Plaintiff

merely lists individuals and details those individuals’ relationships with Plaintiff. 8 Because

Plaintiff did not object to any part of the Report and Recommendation, the court applies a clearly

erroneous standard. 9 Under that standard, the court will adopt the Report and Recommendation

unless it “is left with the definite and firm conviction that a mistake has been committed.” 10

              Having carefully reviewed the Report and Recommendation, the court concludes that

Judge Warner’s reasoning and conclusions are well supported. As the Report and

Recommendation correctly explains, (1) the Rooker-Feldman doctrine disallows this court from

reviewing the state court decisions and (2) amendment would be futile. 11 Accordingly, the court

ADOPTS Judge Warner’s Report and Recommendation, and it DISMISSES Plaintiff’s

Complaint without leave to amend. The Clerk of Court is directed to close this case.

              SO ORDERED this 1st day of August, 2019.

                                                       BY THE COURT:


                                                       ________________________________________
                                                       ROBERT J. SHELBY
                                                       Chief United States District Judge


6
    Fed. R. Civ. P. 72(b)(3).
7
    See Dkt. 35.
8
    See id.
9
  See 28 U.S.C. § 636(b)(1) (requiring de novo review only “of those portions of the report or specified proposed
findings or recommendations to which objection is made.”); Fed. R. Civ. P. 72(b)(3) (mandating de novo review for
“any part of the magistrate judge’s disposition that has been properly objected to.”); Fed. R. Civ. P. 72(b)(2) (“[A]
party may serve and file specific written objections to the proposed findings and recommendations.”)(emphasis
added); Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3070.1 (3d ed. 2019) (“Failure to make
appropriately specific objections excuses the district judge from doing a de novo review.”).
10
     Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988).
11
     Dkt. 34 at 4–5.
                                                           2
